On December 1, 1937, the Public Utilities Commission entered an order granting amend. ment to certificate of public convenience and necessity No. 1882, held by The Ohio Bus Line Company, of Cincinnati, *Page 531 
for an extension of its motor transportation route.
On December 19, 1937, an application for rehearing was filed by the receivers of The Cincinnati  Lake Erie Railroad Company, who were protestants before the Public Utilities Commission.
On January 17, 1938, the commission denied the application for rehearing.
On March 12, 1938, the receivers filed an appeal to this court.
The Public Utilities Commission, appellee, moved to dismiss the appeal for the reason that it was not filed within the 60-day period provided by Section 547, General Code of Ohio.
In the case of City of Dayton v. Public Utilities Commission,111 Ohio St. 476, 145 N.E. 849, this court held that the 60-day limitation does not run from the date of the overruling of the application for rehearing. That opinion was subsequently followed in the cases of B.  N. Transfer Co. v. PublicUtilities Commission, 126 Ohio St. 211, 184 N.E. 852, andConway, Jr., et al., Recrs., v. Public Utilities Commission,128 Ohio St. 594, 193 N.E. 896.
The appeal in the present case not having been perfected to this court within 60 days after the entry of the order by the commission on December 1, 1937, the motion to dismiss the appeal is sustained.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur. *Page 532